Case 19-50012   Doc 178-1   Filed 08/07/19   EOD 08/07/19 21:54:47   Pg 1 of 5



                                EXHIBIT A

                              Proposed Order
     Case 19-50012     Doc 178-1      Filed 08/07/19     EOD 08/07/19 21:54:47         Pg 2 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

In re:
                                                      Chapter 11
                       1
USA GYMNASTICS,
                                                      Case No. 18-9108-RLM-11
                       Debtor.



USA GYMNASTICS,                                       Adv. Pro. No. 19-50012
                                                      in 18-09108-RLM-11
         Plaintiff,

v.
ACE AMERICAN INSURANCE
COMPANY f/k/a CIGNA INSURANCE
COMPANY, GREAT AMERICAN

1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the
Debtor’s principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
 Case 19-50012    Doc 178-1   Filed 08/07/19   EOD 08/07/19 21:54:47   Pg 3 of 5




ASSURANCE COMPANY, LIBERTY
INSURANCE UNDERWRITERS INC.,
NATIONAL CASUALTY COMPANY,
RSUI INDEMNITY COMPANY, TIG
INSURANCE COMPANY, VIRGINIA
SURETY COMPANY, INC. f/k/a
COMBINED SPECIALTY INSURANCE
COMPANY, WESTERN WORLD
INSURANCE COMPANY, ENDURANCE
AMERICAN INSURANCE COMPANY,
AMERICAN HOME ASSURANCE
COMPANY, and DOE INSURERS,

    Defendants.

  ORDER SHORTENING NOTICE ON PLAINTIFF USA GYMNASTICS’ MOTION
 FOR PARTIAL SUMMARY JUDGMENT AGAINST TIG INSURANCE COMPANY
  Case 19-50012        Doc 178-1     Filed 08/07/19     EOD 08/07/19 21:54:47        Pg 4 of 5



       This matter came before the Court on the Motion To Shorten Notice (the “Motion”) on

Plaintiff USA Gymnastics’ Motion For Partial Summary Judgment Against TIG Insurance

Company (the “TIG Coverage Motion”) filed by USA Gymnastics (the “Debtor”) for an order

pursuant to Rule 9006(c) of the Federal Rules of Bankruptcy Procedure, Rule 9006-1(a) of the

Local Rules of the United States Bankruptcy Court for the Southern District of Indiana (the

“Local Rules”), and section III.F of the case management procedures appended to the Order

Granting Debtor’s Motion For Order Establishing Certain Notice, Case Management, And

Administrative Procedures [No. 18-9108, Dkt. 213] (the “Case Management Procedures”); and

the Court finds that (i) it has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b); (ii)

this matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2); (iii) the relief

requested in the Motion is in the best interests of the Debtor, its estate, and creditors, and any

party in interest; and after due deliberation, and good and sufficient cause appearing therefore,

the Court hereby determines the Motion should be GRANTED.

       IT IS HEREBY ORDERED:

       1.      The Motion is granted.

       2.      The Debtor shall serve this Order and certify such service in accordance with the

Case Management Procedures and Local Rules 9006-1(d) and 9006-1(e).

       3.      The TIG Coverage Motion is set to be heard at a hearing (the “Hearing”) to be

held on August 19, 2019 at 2:30 p.m. (prevailing Eastern time) in Room 329 of the United

States Bankruptcy Court, 46 East Ohio Street, Indianapolis, Indiana 46204.

       4.      A dial-in telephone number for interested parties to participate in the Hearing by

conference call is 1-888-273-3658, passcode: 9247462#. All callers shall keep their phones

muted unless addressing the Court. All callers must identify themselves and the party(ies) they
  Case 19-50012       Doc 178-1     Filed 08/07/19     EOD 08/07/19 21:54:47         Pg 5 of 5



represent when addressing the Court. Callers shall not place their phones on hold during the

Hearing.

       5.     Any responses to the TIG Coverage Motion must be in writing and filed with

the Clerk’s Office and served, via the Court’s ECF system, by August 14, 2019 at 4:00 p.m.

(prevailing Eastern time). Any replies in support of the TIG Coverage Motion must be in

writing and filed with the Clerk’s Office and served, via the Court’s ECF system, by

August 16, 2019 at 4:00 p.m. (prevailing Eastern time).

       6.     The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

                                              ###
